         Case 1:18-cv-05831-PAE Document 109 Filed 07/01/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 PARTNER REINSURANCE COMPANY LTD.,

                                       Plaintiff,                      18 Civ. 5831 (PAE)
                          -v-
                                                                             ORDER
 RPM MORTGAGE, INC. and LENDUS, LLC,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

        On June 22, 2020, plaintiff Partner Reinsurance Company Ltd. (“PartnerRe”) filed a

letter motion to compel defendants RPM Mortgage, Inc. (“RPM”), and LendUS, LLC

(“LendUS,” and, together with RPM, “defendants”), to produce certain financial documents.

Dkts. 105–06 (“Pl. Ltr.”). On June 25, 2020, defendants responded, opposing the motion. Dkts.

107–08 (“Def. Ltr.”). This order resolves the parties’ discovery disputes to the extent currently

ripe, see infra note 1.

        The Court assumes familiarity with the facts and procedural history of this case, and here

provides only the background necessary for resolution of this dispute. This case involves

competing claims as to who is liable for breaching a merger agreement, pursuant to which

defendant RPM was to acquire a title and settlement services business known as Entitle.

PartnerRe’s theory of the case is, in relevant part, that “weakness in RPM’s financial condition

on the scheduled closing date was the real reason for RPM’s refusal to close.” Pl. Ltr. at 1. In

connection with this theory, PartnerRe asserts that “a full understanding of specific transactions

between RPM and LendUS on the one hand and their shareholders Rob and Tracey Hirt on the

other is key to an understanding of the financial condition of RPM and LendUS, because the
         Case 1:18-cv-05831-PAE Document 109 Filed 07/01/20 Page 2 of 4



Hirts regularly put money into RPM and LendUS and also regularly took money out to satisfy

their personal needs.” Id. at 2 (citing the deposition testimony of Tracey Hirt and of Ava Noack,

LendUS’s President and Chief Financial Officer, in support of this theory). Relatedly, PartnerRe

has filed a yet-to-be briefed motion to amend, Dkt. 100, which seeks to add a claim for alter ego

liability against the Hirts and several entities allegedly under the Hirts’ control.

       PartnerRe seeks to compel discovery of three categories of documents related to

defendants’ financial condition at or around the time the merger failed to close: (i) the complete

general ledgers of RPM and LendUS for the time period including at least January 1, 2017,

through October 31, 2017; (ii) board minutes and/or resolutions related to transfers of cash

between the Hirts or their trust(s) on the one hand and RPM, LendUS, and other affiliated

companies on the other hand during this time; and (iii) documents related to the $14.9 million

receivable indicated on the pro forma projections that RPM submitted to the Ohio Department of

Insurance (“ODI”) for regulatory approval of the merger.1

       Citing no authority, defendants argue that “[t]he first two categories . . . are irrelevant

because they clearly relate to [p]laintiff’s proposed alter ego liability claims, and not the current

breach of contract claim before this Court.” Def. Ltr. at 3. The Court disagrees. The central

dispute in this case is which party, if any, is liable for the failed merger. Defendants believe that

Entitle and PartnerRe breached the agreement and/or that Entitle suffered a material adverse

effect between signing and closing. PartnerRe believes that defendants—suffering from “buyers’

remorse,” Dkt. 6 (“Compl.”) ¶¶ 5, 7, 58—breached their obligation to close. Whether



1
  PartnerRe also notes, without currently seeking to compel a deposition, that LendUS has
refused to produce a corporate representative to testify in response to a Rule 30(b)(6) subpoena.
The Court agrees with defendants that this issue is not yet ripe for resolution. The Court advises
counsel that it would expect to treat as timely a request to take such a Rule 30(b)(6) deposition
made promptly following the Court’s resolution of PartnerRe’s motion to amend.
                                                   2
         Case 1:18-cv-05831-PAE Document 109 Filed 07/01/20 Page 3 of 4



defendants’ financial condition was significantly depleted by transfers of any kind during the

relevant period, including to the Hirts and their controlled entities, is unquestionably relevant to

PartnerRe’s existing claims and defenses. The Court’s potential granting of PartnerRe’s motion

to amend would merely make the already relevant discovery as to defendants’ ledgers and board

minutes relating to transfers to and from the Hirts even more relevant.

       Defendants also argue that the third category—documents related to the $14.9 million

receivable indicated on the pro forma projections that RPM submitted to ODI—is “moot”

because “[d]efendants have already produced the documents responsive to this request and

provided written explanations of those materials in multiple letters.” Def. Ltr. at 3 (citing

Def. Ltr., Ex. H).2 RPM’s projections provided to the ODI—which PartnerRe contends were

significantly stronger than RPM’s actual cash position a few months later, at the scheduled

closing date—included a $14.9 million receivable. During depositions, defendants’ witnesses

were unable to explain the makeup of that receivable.

       Defendants here contend that they produced “an Other Receivables General Ledger

Detail Report listing the makeup of the $14.9 million receivable.” Def. Ltr. at 2. As defendants

elsewhere explained, the $14.9 million figure consists only “in part, of the receivables listed in

the ‘Other Receivables’ General Ledger Detail Report,” with the “remainder” of the figure

relating to several broad categories. Def. Ltr., Ex. N at 2 (emphasis added). Defendants have

not provided discovery relating to the remainder or elaborating upon the general ledger detail



2
  Exhibit H is a single-page summary spreadsheet with 4 rows and 6 columns showing monthly
total “LendUS Cash Balances” between February and July 2017, which defendants created and
produced to plaintiff in July 2019. See Def. Ltr. at 2 & Exs. G–H. The spreadsheet appears to
show a significant drop in cash balances during the relevant period, though with enough cash on
hand to close the merger throughout the period. The Court assumes that defendants intended to
cite some combination of the documents at Exhibits J through N, rather than Exhibit H, and has
considered all of those exhibits in resolving this issue.
                                                  3
         Case 1:18-cv-05831-PAE Document 109 Filed 07/01/20 Page 4 of 4



report. Such discovery is plainly relevant, and nothing that has occurred since the filing of

PartnerRe’s letter motion to compel has rendered this request “moot.”

       Accordingly, the Court grants PartnerRe’s motion to compel. The Clerk of Court is

respectfully directed to terminate the motions pending at dockets 105 and 106.



       SO ORDERED.



                                                             PaJA.�
                                                             ____________________________
                                                             Paul A. Engelmayer
                                                             United States District Judge


Dated: July 1, 2020
       New York, New York




                                                 4
